Citation Nr: 0926252	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-28 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from January 1942 to December 1946.  He died 
in April 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in August 2007.  

The Board notes that in April 2009 the appellant submitted a 
statement in support of her claim, a duplicate copy of an 
October 2002 private medical opinion, and a copy of 
correspondence from a private attorney dated in July 2001.  
Although these documents were received subsequent to the 
issuance of a March 2009 supplemental statement of the case, 
the Board finds they introduce no additional evidence 
pertinent to the present appeal.  The appellant has 
essentially restated her present claim and the July 2001 
correspondence is cumulative of the evidence of record as to 
the report that the Veteran was exposed to asbestos during 
active service.  Therefore, the Board finds agency of 
original jurisdiction consideration of this evidence is not 
required.  But see 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran died in April 2002 as a result of pneumonia 
and chronic obstructive pulmonary disease with lung cancer 
listed as another significant condition contributing to 
death.  

3.  At the time of his death, the Veteran was not service 
connected for any disability, nor had he filed for service 
connection for any disability in his lifetime.

4.  The Veteran is not demonstrated to have served within 10 
miles of the city limits of Hiroshima or Nagasaki, Japan, in 
his official military duties and he was not a radiation-
exposed Veteran for VA purposes.

5.  A disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of any 
established event, injury, or disease during active service 
for which service connection may be established under 
applicable law.


CONCLUSION OF LAW

A service-connected disability did not cause, hasten or 
contribute substantially or materially to the veteran's 
death; the criteria for service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in 
letters dated in November 2002 and August 2007.  Those 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist in completing her claim and 
identified her duties in obtaining information and evidence 
to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the August 2007 correspondence .  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  
In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that diseases specific to radiation-
exposed Veterans, including cancer of the lung, shall be 
presumed to have been incurred in service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  The term radiation-exposed Veteran 
means either a Veteran who while serving on active duty, or 
an individual who while a member of a reserve component of 
the Armed Forces during a period of active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3)(i).  The term "occupation 
of Hiroshima or Nagasaki, Japan, by United States forces" 
means official military duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan, which were 
required to perform or support military occupation functions.  
38 C.F.R. § 3.309(d)(3)(vii).  

VA regulations provide that in claims involving radiation 
exposure in which a radiogenic disease first became manifest 
after service and not manifest to a compensable degree within 
any applicable presumptive period an assessment will be made 
as to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a)(1) (2008).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Chapter 2, Section C, Subsection h (Dec. 13, 
2005). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Court has held that medical opinions stating only the 
possibility of medical causation are too general and 
inconclusive to well ground a claim.  Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).  The Court has also held that the 
Board is not required to accept the credibility of a medical 
opinion which is based upon an inaccurate factual history.  
See Reonal v. Brown, 5 Vet. App. 458 (1993) (which held a 
medical opinion provided in support of a new and material 
evidence claim need not be accepted as credible if based upon 
an inaccurate medical history).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service treatment records show that the Veteran served as a 
landing craft Boatswain's Mate Second Class aboard the U.S.S. 
Barnwell (APA-132) and that on September 23, 1945, he 
participated in landing occupation forces in Sasebo, Northern 
Kyushu, Nagasaki Area, Japan.  Records show that on October 
22, 1945, he participated in landing occupation forces in 
Kure, Japan.  Service treatment records are negative for 
evidence of a lung disorder.

Post-service treatment records note a prior medical history 
of severe chronic obstructive pulmonary disease.  A March 
2001 report noted a diagnosis of pneumonia and a suspicious 
lung mass.  A March 2001 surgical pathology report noted 
numerous malignant epithelial cells diagnostic of poorly 
differentiated non-small cell carcinoma.  It was further 
noted that cytologically there were focal features suggestive 
of adenocarcinoma.  A May 2001 computerized tomography (CT) 
scan noted a right middle lobe mass had all but essentially 
resolved in the interval from March 2001 presumably in 
response to radiation therapy.  A July 2001 scan noted there 
was interstitial fibrosis, but no evidence of tumor 
recurrence.  An August 2001 CT scan revealed a stable 
condition with mild mediastinal adenopathy and no new 
abnormalities.  There was a slight interval increase in the 
size of a right para-aortic lymph node noted in a January 
2002 CT scan, but it was noted that all other findings were 
stable.  It was noted the scattered parenchymal areas within 
the right lung were unchanged and compatible with scarring.  
A January 2002 treatment report noted the Veteran had severe 
emphysema, severe heart disease, and lung cancer and his 
health was not good.  The physician noted his lung cancer was 
stable and that his chronic obstructive pulmonary 
disease/emphysema and pneumonia were improving.

The Veteran died in April 2002 as a result of pneumonia and 
chronic obstructive pulmonary disease with lung cancer listed 
as another significant condition contributing to death.  A 
death certificate noted no autopsy was performed.

In correspondence dated in October 2002 W.McN., M.D., 
identified as a specialist in hematology-oncology, noted the 
Veteran had been provided a diagnosis of, and ultimately died 
from, non-small cell lung cancer.  It was noted he apparently 
had a history of asbestos exposure during World War II and 
that the relationship between asbestos exposure and the 
development of lung cancer was well established.  

In statements in support of her claim the appellant asserted 
the Veteran had been exposed to asbestos during service in 
World War II and that he had developed lung cancer as a 
result of that exposure.  In August 2003 she submitted a copy 
of a portion of an Asbestos Update Newsletter which noted 
that non-small cell cancer was the most common type of lung 
cancer and was often related to a combination of asbestos 
exposure and smoking.  An additional medical article was 
subsequently provided addressing the relationship between 
cigarette smoking and asbestos exposure to adenocarcinoma.

In correspondence dated in February 2004 Dr. W.M. stated the 
Veteran died of pneumonia which was complicated by his 
underlying non-small cell lung cancer.  No additional 
rationale was provided.

A June 2004 VA medical opinion based upon a review of the 
claims file found the Veteran's lung cancer and chronic 
obstructive pulmonary disease were more likely related to his 
smoking.  It was noted, in essence, that the Veteran's 
treating physicians provided no comments indicating evidence 
of asbestos exposure found on any biopsy of the lung mass.  
It was further noted that no autopsy was performed at the 
time of his death.  The Veteran was presumed to have probable 
versus minimal asbestos exposure while serving in World War 
II, but it was also noted that he had a history of cigarette, 
pipe, and cigar smoking during his lifetime.  The examiner 
stated there was no evidence of asbestos-induced disease in 
the record and opined that the Veteran's lung cancer was not 
caused by asbestos exposure. 

In correspondence dated in March 2005 Dr. W.McN. reiterated 
the opinion that the Veteran ultimately died from non-small 
cell lung cancer.  It was noted that he had a history of 
asbestos exposure while serving in World War II and cited a 
case-controlled study that established the association 
between asbestos and lung cancer.  

In a February 2008 VA medical report, a VA physician 
identified as a specialist in respiratory diseases, noted 
that it was clear from the record that the Veteran was a 
smoker and that there was a reasonable probability that he 
had exposure to asbestos while serving aboard ship during 
active service.  It was noted that although there was mention 
of the Veteran having participated in landing occupation 
forces in the Nagasaki area there was no support for a 
finding of ionizing radiation exposure and it was unlikely he 
was exposed to ionizing radiation.  The examiner stated that 
the risk of developing lung cancer was much greater with 
smoking than with asbestos exposure, but that there was an 
increased risk for smokers exposed to asbestos.  The 
Veteran's exposure to asbestos was therefore found to be an 
important factor in his development of lung cancer.  The 
examiner found, however, that the Veteran's cause of death 
was pneumonia due to chronic obstructive pulmonary disease 
and that his death was less likely caused by or a result of 
asbestos exposure.  The rationale for the opinion included 
that the Veteran had multiple episodes of acute exacerbation 
of his chronic obstructive pulmonary disease over the year 
prior to his death, that chest X-rays did not indicate a 
worsening in the shadowing over the right upper lung field, 
and that CT scans showed only small changes in the size of 
the lesions. 

Based upon the evidence of record, the Board finds that a 
disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of any 
established event, injury, or disease during active service 
for which service connection may be established under 
applicable law.  The Veteran is not demonstrated to have 
served within 10 miles of the city limits of Hiroshima or 
Nagasaki, Japan, in his official military duties and he was 
not a radiation-exposed Veteran for VA purposes.  Therefore, 
presumptive service connection for lung cancer is not 
warranted.

The Board notes that at the time of his death the Veteran was 
not service connected for any disability.  The medical 
evidence of record demonstrates that the Veteran developed 
lung cancer as a likely result of asbestos exposure during 
active service.  The private medical opinions of Dr. W.McN., 
however, are inconsistent with the opinion of the February 
2008 VA respiratory diseases specialist as to the cause or 
the contribution to the cause of death.  In opinions dated in 
October 2002 and March 2005 Dr. W.McN. stated the Veteran 
ultimately died as a result of non-small cell lung cancer, 
but in correspondence dated in February 2004 he stated the 
Veteran died of pneumonia which was complicated by his 
underlying non-small cell lung cancer.  No rationale was 
provided for these opinions was provided.  The Board finds 
the private physician's opinions as to the cause of the 
Veteran's death to warrant a lesser degree of probative 
weight.  

The February 2008 VA physician, however, found based upon a 
through review of the record that the Veteran's death was 
caused by pneumonia that developed as a result of his chronic 
obstructive pulmonary disease and was not a result of his 
asbestos exposure.  It was noted, in fact, that the medical 
records showed only small changes in the lung cancer lesions 
in the year before his death.  The Board finds the February 
2008 VA opinion is persuasive that, while the Veteran's lung 
cancer likely developed as a result of asbestos exposure 
during active service, the disorder did not contribute 
substantially or materially to the cause of his death.  The 
opinion is also consistent with the medical evidence of 
record indicating a history of chronic obstructive pulmonary 
disease more likely related to smoking.  Therefore, 
entitlement to service connection for the cause of the 
Veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


